Judgment for plaintiff-respondent-appellant unanimously reversed and the complaint dismissed, on the law, and judgment for defendant-appellant-respondent granted on its counterclaim for $1,100, as stipulated, with costs to the defendant-appellant-respondent. The jury rendered a verdict for $4,000 in favor of plaintiff-buyer. The amount clearly indicates that the verdict must have been the result of compromise or mistake. As a matter of law, plaintiff had the right to inspect, albeit for limited purposes, the flood-area merchandise it was purchasing “as is-where is-no elaims-no returns ”. This the court charged. However, the proof by plaintiff himself shows that defendant seller gave buyer ample time in which to exercise that right. This we find as a matter of law. And inspect it did to its apparent satisfaction on several occasions, both before and after the demand referred to below. It follows that buyer’s demand for further inspection, made after it admittedly had been disappointed in its expected financing and was facing severe, if not insuperable, difficulties in completing the transaction, was not in good faith. Its sudden resort to a registered mail letter demand for inspection was transparently designed simply to gain time or build a record for litigation. At this point, seller, having already voluntarily granted buyer one extension of time, was entitled to reject the demand for *1001inspection as not in good faith, and, after due notice, to sell the goods to another. Hence, seller is entitled to recover on its counterclaim for the difference between the contract price and the resale price, less the cash deposit paid it by buyer. 'Settle order on notice. Concur — Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.